
	
		III
		110th CONGRESS
		1st Session
		S. RES. 270
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2007
			Mr. Conrad (for himself
			 and Mr. Dorgan) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			July 23, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the 75th anniversary of the
		  International Peace Garden.
	
	
		Whereas the International Peace Garden was conceived in
			 1928 by Dr. Henry J. Moore, a Canadian member of the National Association of
			 Gardeners, who said the garden would be a memorial to international
			 friendship that shall endure to all time;
		Whereas the International Peace Garden, a National Park
			 affiliate, was dedicated in 1932, with 50,000 people in attendance, on the
			 border between the State of North Dakota and the Province of Manitoba as a
			 symbol of the long-standing peace, friendship, and cooperation between the
			 United States and Canada;
		Whereas a cairn of native stone was constructed on the
			 international border and inscribed To God in His Glory. . . We two
			 nations dedicate this garden and pledge ourselves that as long as men shall
			 live we will not take up arms against one another;
		Whereas in 1934 the Civilian Conservation Corps helped
			 plant and construct the garden on the 2,339 acres of land donated by the State
			 of North Dakota and Province of Manitoba;
		Whereas the first building built by the Civilian
			 Conservation Corps, the Lodge, made of North Dakota granite and timber from the
			 Duck Mountains in Manitoba, still remains in the garden today;
		Whereas more than 150,000 flowers grace the garden each
			 year and another 2,000 to 5,000 plants and flowers comprise a large working
			 floral clock, a centerpiece of the garden;
		Whereas symbols of peace appear throughout the garden,
			 including the 120 foot Peace Tower honoring early immigrants, the Peace Poles
			 donated by the Japanese government that declare May Peace
			 Prevail in 28 different languages, and the Peace Chapel, the only
			 building to straddle the international border;
		Whereas the garden’s bell tower has a set of Sifton
			 chimes, cast by Gillett and Johnston of Croydon, England, that are 1 of only 4
			 sets that exist in the world today;
		Whereas more than 150,000 visitors travel to the
			 International Peace Garden every year to view the floral displays, fountains,
			 sunken garden, and other scenic vistas;
		Whereas the International Peace Garden hosts the
			 International Music Camp, which offers musical opportunities and instruction
			 for students and adults from around the world, and the Legion Athletic Camp,
			 one of the top student athletic training camps;
		Whereas the State of North Dakota proudly declares itself
			 the Peace Garden State in recognition and honor of the International Peace
			 Garden;
		Whereas the State of North Dakota, the Province of
			 Manitoba, the United States, and the Canadian Governments have each contributed
			 to the garden and its continued preservation;
		Whereas the International Peace Garden is undertaking
			 numerous restoration efforts of existing facilities and the addition of a
			 stone-and-glass interpretive center, a tropical plant observatory, and a
			 conflict resolution center; and
		Whereas on July 14, 2007, the International Peace Garden
			 will commemorate its 75th Anniversary: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 International Peace Garden on its 75th anniversary;
			(2)honors the
			 International Peace Garden for sharing its history, beautiful gardens, and a
			 message of peace with the public; and
			(3)urges support for
			 continued restoration and expansion efforts at the International Peace
			 Garden.
			
